Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp is Scheduled to Attend Deutsche Bank’s 3rd Annual MedTools Investor Summit Burlington, NC, December 03, 2009 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced that David P. King, Chairman and Chief Executive Officer, is scheduled to attend Deutsche Bank’s 3rd Annual MedTools Investor Summit in Boston, MA.LabCorp will attend the conference Thursday, December 10, 2009. About LabCorp®
